Having shot a man in the chest, defendant resolved a four-count indictment by pleading guilty to criminal possession of a weapon in the second degree. County Court thereafter sentenced *1021defendant as negotiated to five years in prison and five years of postrelease supervision. Defendant now appeals, asserting that the sentence imposed was harsh and excessive. Upon our review of the record, we disagree. Noting the seriousness of the underlying crime, as well as defendant’s extensive criminal history, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances justifying a modification of the sentence in the interest of justice (see People v Manning, 49 AD3d 966 [2008]). Consequently, the judgment is affirmed.
Spain, J.P., Carpinello, Malone Jr., Kavanagh and Stein, JJ. Ordered that the judgment is affirmed.